DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed April 29, 2022 has been entered. Claims 1-11, 13-16 and 18-19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed February 28, 2022. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 20170040112 and hereinafter Tanaka ‘112) in view of Takahashi et al (US 20210027945 and hereinafter Takahashi ‘945).
In regards to claim 13, Tanaka ‘112 discloses a multilayer ceramic electronic component, comprising: a ceramic body (10 – FIG. 3; [0046]) including first and second internal electrodes (35 & 36 – FIG. 3; [0046]) and a dielectric layer (20 – FIG. 3; see [0047], noting the materials listed for layers 20 are inherently dielectric) disposed between the first and second internal electrodes (seen in FIG. 3); and 
an external electrode (110 – FIG. 3; [0045]) disposed on the ceramic body and connected to one of the first and second internal electrodes (seen in FIG. 3),
wherein the external electrode comprises a base electrode (60 – FIG. 3; [0064]) in contact with the ceramic body (seen in FIG. 3) and having a first conductive metal (see [0064] & [0065], noting Ni or Cu may be used as a conductive metal for the base electrode 60), and a conductive layer (61 – FIG. 3; [0064]) disposed on the base electrode (seen in FIG. 3) and having a second conductive metal (see [0064] & [0065], noting that Cu, Ni, Sn, Pd, Au, Ag, Pt, Bi and Zn may be used as a conductive metal for conductive layer 61)), 
an average surface roughness of an inner surface of the conductive layer in contact with the base electrode (an inner surface of layer 61 in contact with electrode 60 inherently has an average surface roughness), and an average surface roughness of an outer surface of the conductive layer opposing the inner surface (an outer surface of layer 61 opposing the inner surface inherently has an average surface roughness), and an average surface roughness of a surface of the base electrode in contact with the ceramic body (a surface of the base electrode in contact with the ceramic body inherently has an average surface roughness).
Tanaka ‘112 further discloses that a surface of the base electrode in contact with the ceramic body has an average surface roughness of 0.5 µm (see Table 1; see also [0056] and FIG. 3, noting that recesses are also provided in covered portion 11b of surface 11 in FIG. 3, which is covered with electrode 110).
Tanaka ‘112 further discloses wherein a standard reduction potential of the second conductive metal is higher than a standard reduction potential of the first conductive metal (see [0064] & [0065], noting that layer 61 may include copper (Cu) which has a standard reduction potential of +0.34 V, and electrode 60 may include Ni which has a standard reduction potential of -0.25 V).
Tanaka ‘112 fails to explicitly disclose an average surface roughness of an inner surface of the conductive layer in contact with the base electrode, and an average surface roughness of an outer surface of the conductive layer opposing the inner surface, being greater than an average surface roughness of a surface of the base electrode in contact with the ceramic body.
Takahashi ‘945 discloses an average surface roughness of an inner surface of the conductive layer in contact with the base electrode (Ra1 – FIG. 3; [0068]) being 0.8 µm to 7.0 µm (see FIG. 3, Tables 1-4 and [0068]), and an average surface roughness of an outer surface of the conductive layer opposing the inner surface (Ra2 – FIG. 3; [0068]) being 0.5 µm to 2.5 µm (see FIG. 3, Tables 1-4 and [0068]). Thus, Tanaka ‘112 as modified by Takahashi ‘945 teaches an average surface roughness of an inner surface of the conductive layer in contact with the base electrode, and an average surface roughness of an outer surface of the conductive layer opposing the inner surface, are greater than an average surface roughness of a surface of the base electrode in contact with the ceramic body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Tanaka ‘112 such that an average surface roughness of an outer surface of the conductive layer opposing the inner surface is greater than an average surface roughness of a surface of the base electrode in contact with the ceramic body, as taught by Takahashi ‘945, in order to improve the heat shock resistance and the highly accelerated lifetime and to ensure mounting reliability when heat stress is applied after mounting ([0073]). 

In regards to claim 14, Tanaka ‘112 further discloses wherein the base electrode and the conductive layer comprise conductive metals different from each other (see [0064] & [0065], noting that noting Ni or Cu may be used as a conductive metal for the base electrode 60 and Cu, Ni, Sn, Pd, Au, Ag, Pt, Bi and Zn may be used as a conductive metal for conductive layer 61).

In regards to claim 15, Tanaka ‘112 further discloses wherein the base electrode comprises the first conductive metal and glass (described in [0064]).

In regards to claim 16, Tanaka ‘112 further discloses wherein the first conductive metal is copper (Cu) (described in [0065], noting that electrode 60 may include copper (Cu) in place of nickel (Ni)).

In regards to claim 19, Tanaka ‘112 further discloses a terminal electrode covering the conductive layer (described in [0065]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘112 in view of Takahashi ‘945  as applied to claim 13 above, and further in view of Japanese Patent Document 2000357627 (JP 2000357627 and hereinafter JP2000357627).
In regards to claim 18, modified Tanaka ‘112 fails to explicitly disclose wherein the conductive layer comprises one or more structures selected from a group consisting of nanoparticles, nanowires, nanorods, nanobars, nanobelts, nanodisks, nanotubes, and nanotetrapods.
JP2000357627 discloses the first and second conductive layers (3B – FIG. 1; [0020], line 410) comprising one or more structures selected from a group consisting of nanoparticles, nanowires, nanorods, nanobars, nanobelts, nanodisks, nanotubes, and nanotetrapods (see [0011], lines 210-211 and [0016], lines 315-317 & 323-327, noting the average particle size of particles of the conductive layers being 0.005 µm or more and 1 µm or less, i.e. nanoparticles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Tanaka ‘112 such that the first and second conductive layers comprises one or more structures selected from a group consisting of nanoparticles, nanowires, nanorods, nanobars, nanobelts, nanodisks, nanotubes, and nanotetrapods, as taught by JP2000357627, in order to prevent the plating film of the conductive layers from forming beyond the range of the base electrode and protruding onto the element body ([0016], lines 323-325 and [0017], lines 338-342).

Allowable Subject Matter
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-11, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a first terminal electrode covering the first conductive layer, and a second terminal electrode covering the second conductive layer, and the first and second conductive layers have an average surface roughness (Ra) of 10.0 µm or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Page 8 of 12, lines 11-15, filed 04/29/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn.
Applicant's arguments filed 04/29/2022, with respect to claims 13-19 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Takahashi ‘945 does not suggest the claimed relative surface roughness, Examiner agrees. As outlined in the above rejection, this limitation is taught by the combination of Tanaka ‘112 and Takahashi ‘945. Specifically, Tanaka ‘112 discloses the surface roughness between the ceramic body and base electrodes being 0.01 µm to 1.5 µm ([0054]).  Takahashi ‘945 discloses the surface roughness of the inner surface of the conductive layer being 0.8 µm to 7 µm, most preferably, 0.8 µm to 4.5 µm ([0068]), and the roughness being advantageous ([0073]). One would form the inner and outer surface roughness of Tanaka ‘112 to have high values, as taught by Takahashi ‘945, thus obtaining the relationship between roughness as claimed for the advantages disclosed by Takahashi ‘945.
In response to Applicant’s argument that the specific dimensional values depend on the size of the sample capacitor and cannot be compared to a differently sized capacitor, it is noted that there are no teachings that the roughness of the external electrode layers is resultant on the length and width of the chip. Rather, Tanaka ‘112 and Takahashi ‘945 disclose ranges for the dimensions in the specification, noting that the dimensions of both references overlap (see Takahashi ‘945: [0046], noting lengths of 1.0 mm to 5.7 mm and widths of 0.5 mm to 5 mm; and Tanaka ‘112: [0061], noting lengths of 0.4 mm to 1 mm and widths of 0.3 mm to 0.5 mm).
In response to Applicant’s argument that the roughness is controlled by the material content of the electrode layer, it is noted that Takahashi ‘945 is silent on Ni or Cu having an effect on the roughness. Rather, [0088] of Takahashi ‘945 suggests the glass component having an effect on the roughness. Furthermore, it is noted that Takahashi ‘945 does not teach away from the outer electrode layer including Cu and further indicates that the base electrode may include Ni ([0056]).
As such Applicant’s argument is unpersuasive and the rejections of claims 13-19 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848